Filed:  October 25, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
Respondent on Review,
	v.
STEVEN MICHAEL SUTER,
Petitioner on Review.
(CC 96-1052; CA A95862; SC S48779)
	On petition for review filed August 21, 2001.*
	Mary M. Reese, Deputy Public Defender, Salem, filed the
petition for petitioner on review.  With her on the petition was
David E. Groom, State Public Defender.
	No appearance contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs, and De Muniz, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State v. Fugate,
332 Or 195, 26 P3d 802 (2001).
	*Appeal from Clackamas County Circuit Court, Robert R. Selander, Judge. 157 Or App 107, 969 P2d 1035 (1998).
	**Balmer, J., did not participate in the consideration or
decision of this case.